Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 1 of 6 PageID #: 551




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 ABRAHAM GEORGE,                                        )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )    Case No. 1:18-cv-02563-TWP-MJD
                                                        )
 INDIANA GAMING COMMISSION,                             )
                                                        )
                                 Defendant.             )

                            ORDER GRANTING DEFENDANT'S
                         MOTION TO ALTER OR AMEND JUDGMENT

         This matter is before the Court on a Motion to Alter or Amend Judgment (Filing No. 72)

 filed by Defendant Indiana Gaming Commission ("IGC"). Plaintiff Abraham George ("George")

 initiated this action, asserting claims against IGC for employment discrimination based on national

 origin and color because of repeated failures to promote him and for retaliation. IGC moved the

 Court for summary judgment on George's claims, and the Court granted summary judgment on

 George's discrimination claim (Filing No. 71 at 20–21). However, summary judgment was denied

 on the retaliation claim. Id. IGC promptly filed its Motion to Alter or Amend Judgment on the

 retaliation claim. For the following reasons, the Court grants the Motion.

                                       I.     LEGAL STANDARD

         This Motion is properly classified as a motion to reconsider under Federal Rule of Civil

 Procedure 54(b) because no final judgment has been entered in this case. See Fed. R. Civ. P. 54(b)

 ("any order or other decision, however designated, that adjudicates fewer than all the claims or the

 rights and liabilities of fewer than all the parties does not end the action as to any of the claims or

 parties and may be revised at any time before the entry of a judgment adjudicating all the claims

 and all the parties' rights and liabilities").
Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 2 of 6 PageID #: 552




        The Court applies a similar standard as applied to motions to alter or amend a judgment

 under Rule 59(e). Motions to reconsider filed pursuant to Rule 54(b) or Rule 59(e) are for the

 purpose of correcting manifest errors of law or fact or to present newly discovered evidence not

 available at the time of briefing, and a motion to reconsider an order under Rule 54(b) is judged

 by largely the same standard as a motion to alter or amend a judgment under Rule 59(e). Katz-

 Crank v. Haskett, 2014 U.S. Dist. LEXIS 95144, at *6 (S.D. Ind. July 14, 2014); Woods v. Resnick,

 725 F. Supp. 2d 809, 827–28 (W.D. Wis. 2010).

        Motions to reconsider "serve a limited function: to correct manifest errors of law or fact or

 to present newly discovered evidence." State Farm Fire & Cas. Co. v. Nokes, 263 F.R.D. 518, 526

 (N.D. Ind. 2009). The motion is to be used "where the Court has patently misunderstood a party,

 or has made a decision outside the adversarial issues presented to the Court by the parties, or has

 made an error not of reasoning but of apprehension." Bank of Waunakee v. Rochester Cheese Sales,

 Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (citation omitted). A motion to reconsider under Rule

 54(b) also may be appropriate where there has been "a controlling or significant change in the law

 or facts since the submission of the issue to the Court." Id. (citation omitted).

        The purpose of a motion for reconsideration is to ask the Court to reconsider matters

 "properly encompassed in a decision on the merits." Osterneck v. Ernst & Whinney, 489 U.S. 169,

 174 (1989). The motion "will be successful only where the movant clearly establishes: (1) that the

 court committed a manifest error of law or fact, or (2) that newly discovered evidence precluded

 entry of judgment." Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (citation

 and quotation marks omitted). A manifest error "is not demonstrated by the disappointment of the

 losing party. It is the wholesale disregard, misapplication, or failure to recognize controlling




                                                   2
Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 3 of 6 PageID #: 553




 precedent." Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation and

 quotation marks omitted).

                                        II.     DISCUSSION

        In the Motion to Alter or Amend Judgment, IGC asks the Court to reconsider its summary

 judgment Order on George's Title VII retaliation claim. In its Order, the Court granted summary

 judgment in favor of IGC on George's Title VII discrimination claim but denied judgment on the

 retaliation claim. The Court concluded that evidence supported a causal connection between

 George's protected activity and IGC's adverse employment action, which precluded summary

 judgment.

        IGC argues that the Court incorrectly found as a matter of law that George's supervisor's

 statement that George was unqualified for any promotion was itself an "adverse employment

 action." IGC asserts that, even if the Court revised its summary judgment Order and found that

 George's supervisor's failure to interview or promote George in December 2018 was an adverse

 employment action, the Court already has found that this decision was justified by a legitimate,

 non-discriminatory, non-pretextual reason—the other candidate was better qualified. IGC argues

 the Court's Order regarding the causal connection element of George's retaliation claim is based

 on a truncated factual record that has led to a manifest error of fact. George's supervisor's statement

 about George's "reactions" was not a general one that could include George filing his EEOC charge

 but, rather, was a summation of specific "reactions" that the supervisor and George's attorney

 discussed during the supervisor's deposition. The twelve pages covering this discussion were not

 related to George's EEOC complaint, and these pages were not previously provided to the Court

 because George did not argue that his supervisor's statement provided the causal link to support

 his retaliation claim. Absent an argument by George, IGC contends that it had no reason to



                                                   3
Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 4 of 6 PageID #: 554




 anticipate or ability to respond to the position raised by the Court and therefore could not

 appropriately supplement the record. OGC argues that when considering the statement in the

 appropriate context, summary judgment should have been granted on the retaliation claim.

        In response, George argues that neither party disputed that he engaged in statutorily

 protected activity when he filed his EEOC charge of discrimination. George argues that the Court

 correctly concluded that evidence supports a finding that he suffered an adverse employment

 action when he was foreclosed from any promotion by his supervisor. He argues that the Court

 correctly concluded the evidence shows a causal connection between his filing of the EEOC charge

 and his denial of even an interview for the December 2018 position, whereas he had at least been

 given an interview for earlier positions.

        In the summary judgment Order, the Court explained,

                 To establish a prima facie case of retaliation under Title VII, a plaintiff must
        provide evidence that "(1) he engaged in a statutorily protected activity; (2) he
        suffered a materially adverse action; and (3) a causal connection exists between the
        two." Harper v. C.R. Eng., Inc., 687 F.3d 297, 306 (7th Cir. 2012). After the
        plaintiff establishes a prima facie case, the burden of production shifts to the
        defendant employer to come forward with a legitimate, non-retaliatory reason for
        its actions. Griffin v. Board of Regents of Regency Univ., 795 F.2d 1281, 1294 (7th
        Cir.1986). If the defendant rebuts the plaintiff's prima facie case in this manner, the
        plaintiff then has a chance to show that the defendant's proffered reasons are
        pretextual. Id.

 (Filing No. 71 at 15.)

        The Court noted in the summary judgment Order that the parties did not dispute that George

 engaged in statutorily protected activity when he filed a charge of discrimination with the EEOC.

 The Court then went on to determine that IGC took an adverse employment action against George

 and that action was causally connected to George's protected activity. That causal connection was

 based upon George not being interviewed for the Field Audit I position in December 2018 after




                                                   4
Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 5 of 6 PageID #: 555




 George had filed his EEOC charge, whereas he had been granted interviews for other positions

 before his EEOC charge. See id. at 16–20.

         After deciding a prima facie case for retaliation was supported, the Court inadvertently

 neglected to consider IGC's reason for not promoting or granting an interview to George in

 December 2018 for the Field Auditor I position and whether that reason was pretextual. Within

 the context of the discrimination claim, the Court already determined that IGC had a legitimate,

 non-pretextual reason for its action in December 2018:

         The evidence supports the Defendant's assertions that the other candidates for each
         position were better qualified than George. For the Field Auditor I position, . . .
         [t]he evidence supports the Defendant's contention that Quist, Brady's hire for the
         position in 2018, was better qualified for that position. Quist had ten years of
         experience working in compliance and internal auditing within the casino industry,
         bringing a unique and valuable perspective on casino operations that the hiring
         manager felt was very rare to find.

 (Filing No. 71 at 11–12.) The Court also noted that "George himself acknowledged that whoever

 made the decisions to hire each of these candidates for the positions did so because they were a

 better candidate." Id. at 15.

         The Court discussed IGC proffer that "George had not been selected for an interview

 because '[a]n interview [was] unnecessary as [Brady was] familiar with [his] skill set through

 extensive interaction and observation as [his] Division Director.' George contend[ed] this reason

 is pretext, . . . [but] the Court [was] not persuaded by George's argument." Id. at 19–20 (internal

 citation omitted).

         Upon reconsideration, the Court agrees that because IGC offered a legitimate reason for its

 actions, and George failed to show through the designated evidence that this reason was a pretext

 for retaliation, summary judgment should have been granted to IGC on the retaliation claim.




                                                  5
Case 1:18-cv-02563-TWP-MJD Document 77 Filed 04/06/21 Page 6 of 6 PageID #: 556




 Accordingly, the Court amends its summary judgment Order (Filing No. 71) and grants summary

 judgment in favor of IGC and against George on the Title VII retaliation claim.

                                      III.    CONCLUSION

        For the foregoing reasons, IGC's Motion to Alter or Amend Judgment (Filing No. 72) is

 GRANTED. The Court amends its summary judgment Order (Filing No. 71) to grant summary

 judgment in favor of IGC and against George on the Title VII retaliation claim. With summary

 judgment being granted to IGC on both of the Title VII claims brought by George, the Court

 vacates the trial and final pretrial conference. Final judgment will issue under separate order.

        SO ORDERED.



        Date: 4/6/2021




 Distribution:

 Brandyn Lee Arnold
 INDIANA ATTORNEY GENERAL
 brandyn.arnold@atg.in.gov

 Christopher E. Clark
 GOODIN ABERNATHY LLP
 cclark@goodinabernathy.com




                                                  6
